Citation Nr: 1230141	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to January 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the Veteran's application to reopen his claim for service connection for a low back disability. 

In April 2011, the Board reopened the Veteran's service connection claim and remanded it for additional development and adjudication on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.

The Veteran, in written statements, contends that he is entitled to service connection for a lumbar spine disability incurred during active service.  Specifically, he asserts that his current lumbar spine disability is related to low back pain and spasms he experienced during service. 

Service medical records show multiple treatments in service for low back pain, including a visit to the Emergency Room.  In an April 1987 VA outpatient visit, the Veteran reported having taken Valium for muscle spasms due to a back injury, and his reported current medications included Valium. 

A review of VA treatment records shows that the Veteran began receiving VA treatment for low back problems sometime around June 2000, at which time it was noted that the Veteran was an L2 paraplegic as a result of a spinal cord injury caused by a fall from a roof in September 1997.  During subsequent VA treatment in January 2001, it was noted that, prior to his spinal cord injury, the Veteran had no history of back problems except for occasional back spasms from overuse in 1977 and then again around 1982.  VA treatment records thereafter show ongoing treatment for chronic low back and hip pain.  

Pursuant to the Board's April 2011 remand, the Veteran was afforded a VA spine examination in May 2011.  He reported that he first hurt his back in 1977 during basic training, at which time he was treated for a back strain and spasms.  He reported additional treatment for the low back symptoms in 1978 during advanced infantry training.  However, he did not recall whether he had further problems in service prior to his discharge in 1980.  The Veteran also reported his history of a back injury in September 1997 when he fell more than 20 feet through the roof of a house.  As a result of the fall, he sustained severe injury to L2 and underwent surgery the same day.  He also required additional surgeries due to infection.  Nevertheless, the Veteran attributed his lumbar spine disorder to his back strains and spasms in service.  

Regarding current symptoms, the Veteran reported neurological symptoms of urinary urgency, urinary frequency, erectile dysfunction, leg or foot weakness, falls, and unsteadiness.  His current spine symptoms included decreased motion, stiffness, weakness, and pain.  Significantly, the Veteran denied spasms.

Physical examination revealed the Veteran to be in a wheelchair.  He was unable to stand or ambulate.  The examiner noted lumbar flattening, but no other abnormal spinal curvatures.  Examination of the thoracolumbar sacrospinalis muscles revealed bilateral tenderness, but no evidence of spasm, atrophy, guarding, weakness, or pain with motion, bilaterally.  Range of motion testing could not be performed due to the Veteran's inability to stand because of incomplete L2 paraplegia.  Motor, reflex, and sensory examinations of the lower extremities were all abnormal.  X-rays of the lumbar spine revealed postsurgical changes from L1 to L4 with attached hardware demonstrating no failure or loosening.  Degenerative changes at L3-4 and L4-5 and possible minimal narrowing at L5-S1 were also shown by x-ray.  No soft tissue abnormalities were evident.

Based on the foregoing, the VA examiner diagnosed degenerative arthrosis and degenerative disc disease of the lumbar spine and status post multilevel laminectomy and fusions with hardware insertion.  The examiner noted that the Veteran's usual employment was sheet metal worker, but that he was not currently employed due to his back disability.  The Veteran reported that he had been receiving Social Security Administration (SSA) disability benefits since 1998.  The examiner then opined that it was less likely as not that the Veteran's current low back disability was due to or a result of his military service, including his treatment for back pain and a back strain therein.  The examiner determined that the Veteran's two minor back problems while on active duty would not be enough to lead to his current severe and permanent disorder.  Instead, it was more likely than not that the Veteran's current lumbar back disorder was caused by the burst fracture of L2 sustained as a result of the fall in 1997.  

In light of the foregoing examination report, the Board finds that additional remand is warranted.  Specifically, the examination report indicates that the Veteran's has received SSA disability benefits relating to his low back since 1998.  Additionally, VA treatment records also indicate that the Veteran receives SSA disability benefits.  However, no SSA records have been requested or associated with the claims file.  

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002); Golz v. Shinseki, 590 F.3d 1317 (2010).  Where VA has been placed on notice that federal records relating to a Veteran's claim may not yet have been associated with his claim folder, VA has a duty to obtain those records.  Golz v. Shinseki, 590 F.3d 1317 (2010).  That duty includes making as many requests as are necessary to obtain relevant records from a federal department or agency.  38 C.F.R. § 3.159(c)(2) (2011).  Moreover, VA is required to continue efforts to secure federal records until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(a)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011). 

As the Veteran has put VA on notice that he receives SSA disability benefits relating to the back disability that is the subject of this appeal, the Board finds that remand for those potentially relevant records is necessary prior to final adjudication of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request that agency to provide a copy of the decision granting the Veteran disability benefits and the medical records upon which the decision was based.

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

